Citation Nr: 0631112	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  03-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a cardiovascular condition, including 
coronary artery disease, hypertensive heart disease, and 
cardiomyopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1952 to February 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania that denied the veteran's claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease, hypertensive 
heart disease, and cardiomyopathy.  The veteran perfected a 
timely appeal of this determination to the Board.

This case was previously before the Board in June 2004 and 
was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the its June 2004 remand, the Board ordered the RO to send 
the veteran and his representative a letter explaining what 
information and evidence not previously provided to VA was 
necessary to substantiate the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.  In 
this remand, the Board specifically noted that the RO had 
sent the veteran a notice letter in August 2002, but that 
this notice was inadequate because although it discussed the 
evidence needed to substantiate a claim for service 
connection, the notice did not discuss the veteran's claim 
based on 38 U.S.C.A. § 1151.  In June 2004, the RO sent the 
veteran another notification letter, but once again included 
only information regarding the evidence needed to establish a 
claim for service connection, and did not include information 
regarding evidence needed to establish a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151.

A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders, and imposes upon the Secretary of Veterans 
Affairs a concomitant duty to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Therefore, this matter must be remanded once more 
for proper notice pursuant to 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Specifically, the RO must provide the veteran notice of the 
evidence needed to establish a claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 in accordance with 
Veterans Benefits Administration Fast Letter 04-04, dated 
March 12, 2004, and Veterans Benefits Administration Fast 
Letter 04-17, dated August 12, 2004.


Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to substantiate a claim 
for compensation under the provisions 
of 38 U.S.C.A. § 1151.  Such notice 
should also include an explanation as 
to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



